Order entered August 24, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00365-CR

                          MARK ANGELO GUAJARDO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-72357-U

                                            ORDER
       The Court GRANTS court reporter Cheryl Dixon’s August 24, 2015 request for a two-

day extension of time to file the reporter’s record to the extent that we ORDER Ms. Dixon to

file the complete reporter’s record in this appeal by 4:00 p.m. FRIDAY, AUGUST 28, 2015.

All other aspects of the Court’s August 19, 2015 order remain in effect.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Cheryl Dixon, former official court reporter, 291st

Judicial District Court; the Dallas County Auditor’s Office; and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE